DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claim 57 is new.
Claims 1-36 and 48-49 are cancelled.
Claims 37-47 and 50-56 are amended.
Claims 37-47 and 50-57 are pending.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-47 and 50-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 37, 50, and 56 recite the limitation of converting acoustic signal to one or more speech sample.  Examiner is unable to find support for the actual conversion of acoustic signal into a speech sample.  Examiner asks the Applicant to provide support and guidance.
Claim 46 recites the limitation “display device configured to produce human understandable symbols to communicate the trial tasks.”  Examiner is unable to find support of the symbols communicated on the display device.  Examiner asks the Applicant to provide support and guidance.
Claim 51 recites the limitation “analyzing first cognitive performance scores and physiological state characterizations to determine whether criteria are met for a clinical intervention; and performing the clinical intervention if the criteria are met.”  Examiner is unable to find support for said criteria to determine clinical intervention. Examiner asks the Applicant to provide support and guidance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation “present to the subject information based on a cognitive performance score for the preceding task.”  Examiner is unable to determine if this is a new cognitive performance score and if so, when does it get calculated for the information to be presented.  Examiner asks the Applicant for guidance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-47, 50-51, and 53-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 50-55), machine (claims 37-47, 57), and article of manufacture (claim 56).  Accordingly, claims 37-47 and 50-57 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system for assessing the physiological state of a subject, comprising:
-one or more processors;
-a first memory operatively coupled to the one or more processors, the first memory storing a plurality of cognitive tasks, each cognitive task associated with a cognitive load and/or an induced physical or mental state, and a plurality of sets of instructions for performing each of the cognitive tasks;
-a second memory coupled to the one or more processors, the second memory storing processor executable instructions, whereby the one or more processors are configured to:
	-generate a sequence comprising respective successive cognitive tasks selected to have a different associated cognitive load and/or induced physical or mental state;
	-receive at a microphone one or more acoustic signals comprising performance of the cognitive tasks in the sequence by the subject,
	-convert the one or more acoustic signals to one or more speech samples, and store the one or more speech samples in a memory;
	-for each of the cognitive tasks in the sequence, analyze the acoustic characteristics of a corresponding speech sample to provide a characterization of a physiological state of the subject while performing the cognitive task;
	-for the cognitive tasks in the sequence, identify instances in which changes in physiological-state characterizations occurred contemporaneously with changes in cognitive load and/or induced physical or mental state, thereby differentiating the physiological state of the subject;
	-assess physiological state of the subject based at least in part on the differentiation.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because analyzing audio to determine characteristics indicative of physiological state of a subject with expert knowledge can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 7 (computer, phone, or other electronic device)) for assessing the physiological state of a subject, comprising:
-one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 6 (mobile computer comprising processor));
-a first memory operatively coupled to the one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 6), the first memory storing a plurality of cognitive tasks, each cognitive task associated with a cognitive load and/or an induced physical or mental state, and a plurality of sets of instructions for performing each of the cognitive tasks (mere field of use limitation, see MPEP 2106.05(h));
-a second memory coupled to the one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 6), the second memory storing processor executable instructions, whereby the one or more processors are configured to:
	-generate a sequence comprising respective successive cognitive tasks selected to have a different associated cognitive load and/or induced physical or mental state (extra-solution activity, see MPEP 2106.05(g); selecting type of data to be manipulated);
	-receive at a microphone one or more acoustic signals comprising performance of the cognitive tasks in the sequence by the subject  (extra-solution activity, see MPEP 2106.05(g); mere data gathering),
	-convert the one or more acoustic signals to one or more speech samples, and store the one or more speech samples in a memory (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 6);
	-for each of the cognitive tasks in the sequence, analyze the acoustic characteristics of a corresponding speech sample to provide a characterization of a physiological state of the subject while performing the cognitive task;
	-for the cognitive tasks in the sequence, identify instances in which changes in physiological-state characterizations occurred contemporaneously with changes in cognitive load and/or induced physical or mental state, thereby differentiating the physiological state of the subject;
	-assess physiological state of the subject based at least in part on the differentiation.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 50, 56 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claims 50, 56 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claim 38: The claim specifies the characterization of the physiological state, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 39: The claim specifies the first memory storing sets of information, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 40: The claim further states the system comprising an automatic speech recognition to compare speech samples, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 41: The claim further specifies the system selecting information related to the next task based on the result of the preceding task, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 42: The claim specifies acoustic characteristics, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 43: The claim further specifies the system configured to determine physiological state of the subject based on acoustic characteristics, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 44: The claim further specifies the system configured to detect speech features, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 45: The claim further specifies the system configured to use deep learning artificial intelligence engine, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 46: The claim further specifies the system comprises a speaker, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 47: The claim specifies cognitive tasks, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
	Claim 51: The claim further specifies analyzing cognitive performance scores to determine criteria for clinical intervention, comparing the scores and determining safety and/or effectiveness of the clinical intervention.
	Claim 53: The claim specifies determining if a subject is fit to be discharged, which is a mental process.
	Claim 54: The claim further comprises a system configured to communicate to a clinical team or updating medical health record, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
	Claim 55: The claim comprises determining if the subject requires a repeat prescription, which is a mental process.
	Claim 57: The claim specifies cognitive tasks are different trials of a same type of cognitive task, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 47, and 56 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive at a microphone acoustic signals, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); analyze acoustic characteristics, identify characterizations, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 39, 41, 43-44, 46, 51, 53-55, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 46 (produce sound to communicate tasks and display symbols), 54 (communicated the assessed physiological state), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 39 (storing sets of information), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 41 (selecting the next task based on preceding task result), claim 43 (determine physiological state from speech sample), claim 44 (detect speech features in a speech sample), claim 51 (analyzing scores and physiological state, comparing scores), 53 (determining subject fit to be discharged), 55 (determining subject requiring repeat prescription or not) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 37-47, 50, and 53-56 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-40, 42-52, and 54-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pulliam et al. (U.S. Publication No. 9,782,122).
As per claim 37, Pulliam teaches a system for assessing the physiological state of a subject, comprising:
-one or more processors (Pulliam: col. 18, 33-44; Devices used by physicians include processors.);
-a first memory operatively coupled to the one or more processors (Pulliam: col. 18, 33-44; Devices used by physicians include databases.), the first memory storing a plurality of cognitive tasks, each cognitive task associated with a cognitive load and/or an induced physical or mental state, and a plurality of sets of instructions for performing each of the cognitive tasks (Pulliam: col. 25, 65 to col. 26, 35; The system stores the calibrated data of subject’s speech when performing pre-defined tasks, which is associated with measuring pain level.);
-a second memory coupled to the one or more processors, the second memory storing processor executable instructions, whereby the one or more processors are configured to:
	-generate a sequence comprising respective successive cognitive tasks selected to have a different associated cognitive load and/or induced physical or mental state (Pulliam: col. 32, 29-35; Pulliam: col. 25, 49-64; Instruct the user to perform series of speech tasks.);
	-receive at a microphone one or more acoustic signals comprising performance of the cognitive tasks in the sequence by the subject (Pulliam: col. 25, 14-19; Audio sensor (i.e. microphone) is used to record speech patterns of a subject.),
	-convert the one or more acoustic signals to one or more speech samples, and store the one or more speech samples in a memory (Pulliam: col. 24, 65 to col. 25, 4; Microphone records the audio signals and saves it as voice notes or messages.);
	-for each of the cognitive tasks in the sequence, analyze the acoustic characteristics of a corresponding speech sample to provide a characterization of a physiological state of the subject while performing the cognitive task (Pulliam: col. 32, 35-37; The system would analyze the recorded vocal samples.);
	-for the cognitive tasks in the sequence, identify instances in which changes in physiological-state characterizations occurred contemporaneously with changes in cognitive load and/or induced physical or mental state, thereby differentiating the physiological state of the subject (Pulliam: col. 32, 35-37; Detect number and accuracy of productions of syllables.);
-assess physiological state of the subject based at least in part on the differentiation (Pulliam: col. 32, 35-39; col. 25, 23-29; The analyzed sample determines the pain response of the subject during the task.).
As per claim 38, the system of claim 37 is as described.  Pulliam teaches wherein the characterization of the physiological state of the subject includes characterizing one or more of: a level of pain experienced by the subject, a level of alertness, fatigue or sedation of the subject, a level of stress or anxiety experienced by the subject, and a likelihood that the subject suffers from a neurological or neuropsychological disorder (Pulliam: col. 32, 35-39; Determining pain of a person.).
As per claim 39, the system of claim 37 is as described.  Pulliam teaches wherein the first memory stores sets of information, each set of information associated with a cognitive task, said sets of information being grouped according to at least one of: a cognitive load associated with a corresponding cognitive task to which each set of information in a group relates, and a physical or mental state induced by a cognitive task to which each set of information in a group relates (Pulliam: col. 26, 11-31; Calibrating the subject as they perform pre-determined speech patterns to get a baseline data of the cognition.).
As per claim 42, the system of claim 37 is as described.  Pulliam teaches wherein the acoustic characteristics include: pitch, intensity, formant frequencies, glottal flow, speech duration, speech rate, and voice quality, wherein optionally the analysis module is configured to compare said characteristics and determine a change in any one of said characteristics from one speech sample in the sequence to a successive speech sample in the sequence (Pulliam: col. 32, 35-39; col. 25, 23-29).
As per claim 43, the system of claim 42 is as described.  Pulliam teaches wherein the one or more processors is further configured to determine the physiological state of the subject based on a subset of the one or more acoustic characteristics of a speech sample, said subset being selected based on the cognitive task corresponding to the speech sample (Pulliam: col. 32, 35-39; col. 25, 23-29).
As per claim 44, the system of claim 37 is as described.  Pulliam teaches wherein the one or more processors is further configured to detect speech features in a speech sample including full utterances, sentences, words and syllables to assign physiological state characterization based on a subset of the speech features selected based on the cognitive tasks associated with the speech sample (Pulliam: col. 25, 14-64; Detect features within a speech sample.). 
As per claim 45, the system of claim 37 is as described.  Pulliam teaches wherein the system further comprises: a deep learning artificial intelligence engine configured to determine the physiological state of the subject based on the speech sample (Pulliam: col. 34, 56-63). 
As per claim 46, the system of claim 37 is as described.  Pulliam teaches wherein the system further comprises a speaker configured to produce sound that communicates the trial tasks, or a display device configured to produce human understandable symbols to communicate the trial tasks (Pulliam: col. 41, 30-37).
As per claim 47, the system of claim 37 is as described.  Pulliam teaches wherein the cognitive tasks may be one of a plurality of types of cognitive tasks, wherein the types of cognitive tasks include: a forward verbal digit span, a backward verbal digit span, verbal paired associates learning, non-word verbal paired associates learning, verbal list learning, sentence repetition, semantic category verbal fluency, phonological verbal fluency, similarity recognition, verbal emotion recognition, sustained phonation, diadochokinesis, paced auditory serial addition, serial subtraction, familiar sequences, or a verbal questionnaire (Pulliam: col. 32, 29-35).
Claims 50 and 56 recite substantially similar limitations as those already addressed in claim 37, and, as such, are rejected for similar reasons as given above.
As per claim 51, the method of claim 50 is as described.  Pulliam further teaches further comprising:
-generating a first sequence of cognitive tasks (Pulliam: col. 32, 29-35; Instruct the subject to perform speech tasks.); 
-analyzing first cognitive performance scores and physiological state characterizations to determine whether criteria are met for a clinical intervention (Pulliam: col. 4, 7-12; Alert the user when pain level exceeds a threshold to allow clinician to administer therapy.); 
-performing the clinical intervention if the criteria are met; 
-subsequent to the intervention, analyzing second cognitive performance scores and physiological state characterizations corresponding to a second sequence of cognitive tasks generated subsequent to the intervention (Pulliam: col. 41, 44-62), and 
-comparing the first cognitive performance scores and physiological state characterizations to the second cognitive performance scores and physiological state characterizations (Pulliam: col. 41, 53-57; Calculating the differences in quantifications to determine if therapy is effective.); 
-determining the safety and /or effectiveness of the clinical intervention based on results of the comparison (Pulliam: col. 41, 44-62; Determining if therapy is effective.). 
As per claim 52, the method of claim 51 is as described.  Pulliam further teaches wherein performing a clinical intervention includes the administration of medication to the subject, wherein optionally the administration of medication to the subject is performed in a clinical trial and wherein substantially all of the participants in the clinical trial who are administered the medication are assessed by assessing the cognitive functioning of each participant (Pulliam: col. 6, 66 to col.7, 3; col. 6, 44-49).
As per claim 54, the method of claim 50 is as described.  Pulliam further teaches further comprising communicating the assessed physiological state to a designated clinical team or updating medical health records with information relating to the trials (Pulliam: col. 19, 7-19). 
As per claim 55, the method of claim 50 is as described.  Pulliam further teaches further comprising determining whether or not the subject requires a repeat prescription of medication based on the assessed physiological state (Pulliam: col. 6, 44-49).
As per claim 57, the method of claim 37 is as described.  Pulliam further teaches wherein some or all cognitive tasks in the sequence of successive cognitive tasks are different trials of a same type of cognitive task (Pulliam: col. 26, 1-16; Sensors are calibrated using known tasks and then the sensor records the same in order to analyze the speech during the task.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Pulliam et al. (U.S. Publication No. 9,782,122) in view of Bernstein (U.S. Patent No. 6,157,913).
As per claim 40, the system of claim 37 is as described.  Pulliam teaches compare the results of the analysis with a pre-stored expected result (Pulliam: col. 25, 49-64), and allocate a score the performance of the subject on the cognitive task based on the comparison (Pulliam: col. 6, 36-41; col. 6, 57-63; col. 27, 22-30), and optionally determine the physiological state of the subject based at least in part on the cognitive performance score (Pulliam: col. 26, 31-35).
Pulliam does not explicitly teach the following, however, Bernstein teaches wherein the system further comprises an automatic speech recognition system configured to analyze each speech sample (Bernstein: col. 10, 16-17).
One of ordinary skill in the art would have recognized that applying the known technique of Bernstein would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bernstein to the teachings of Pulliam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying an ASR system to recognize speech as taught by Bernstein to Pulliam’s teaching of analyzing speech tasks of users to determine physiological state would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that effectively and accurately provided speech analysis.
Claims 41 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam et al. (U.S. Publication No. 9,782,122) in view of Howard (U.S. Publication No. 2017/0251985).
As per claim 41, the system of claim 40 is as described.  Pulliam does not explicitly teach the following, however, Howard teaches wherein the one or more processors are further configured to: select a set of information relating to a next task based on a cognitive performance score corresponding to a preceding task, wherein, optionally if the cognitive performance score corresponding to the preceding is lower than a predetermined threshold score, generating the next task to have an associated cognitive load lower than the cognitive load associated with the preceding task, and if the cognitive performance score for the preceding task is higher than a predetermined threshold score, generating the next successive task so as to have an associated cognitive load higher than the cognitive load associated with the preceding task, and if the score for the previous task is determined to be an outlier, the next successive task is generated so as to have an associated cognitive load substantially similar to the cognitive load associated with the preceding task, wherein the one or more processors are is configured to present to the subject information based on a cognitive performance score for a preceding task, before communicating a set of information relating to a next successive task (Howard: para. 596). 
One of ordinary skill in the art would have recognized that applying the known technique of Howard would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Howard to the teachings of Pulliam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying determination of the next cognitive load based on previous performance of a cognitive task as taught by Howard to Pulliam’s teaching of analyzing speech tasks of users to determine physiological state would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system providing whether the person is improving with speech analysis and to better customize a therapy and treatment plan.
As per claim 53, the method of claim 50 is as described.  Pulliam does not explicitly teach the following, however, Howard teaches further comprising determining whether or not the subject is fit to be discharged from hospital after treatment for a medical condition based on physiological state characterizations of the subject based on the speech samples, or determining whether or not the subject is fit to perform high risk activity based on the physiological state characterizations of the subject based on the speech samples, wherein the high risk activity is selected from a group comprising: air traffic control, piloting an aircraft, performing surgery, operating heavy machinery, driving a car a tram or a train (Howard: para. 458).
One of ordinary skill in the art would have recognized that applying the known technique of Howard would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Howard to the teachings of Pulliam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying determination of physiological state of a user before a high risk activity as taught by Howard to Pulliam’s teaching of analyzing s physiological state would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system to accurately determine a user’s safety in the real world. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiriberg et al. – U.S. Patent No. 11,120,895 – Teaches a system for assessing a mental state of user based on answers to audio queries.
Harper et al. – U.S. Patent No. 10,978,181 – Teaches a system for receiving voice samples to measure voice biomarkers.
Martucci et al. – U.S. Publication No. 2016/0262680 – Teaches a cognitive assessment tool for assessing cognitive ability while multi-tasking.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626